 

Exhibit 10.2

 

AMENDED AND RESTATED

CHARTER OF THE

COMPENSATION COMMITTEE

OF

AIXIN LIFE INTERNATIONAL, INC.

Adopted September 21, 2020

 

1. Purpose

 

The Compensation Committee (the “Committee”) of the Board of Directors of AiXin
Life International, Inc. (the “Corporation”) shall assist the Board of Directors
in the discharge of its responsibilities with respect to the compensation of the
Corporation’s directors, executive officers, and other key employees and
consultants, and for such purpose shall review compensation arrangements for the
Corporation’s executive officers and administer all employee benefit plans,
including any equity incentive plan adopted by the Corporation.

 

The Committee is authorized to approve the compensation payable to the
Corporation’s executive officers and other key employees, approve all
perquisites, equity incentive awards, and special cash payments made or paid to
the Corporation’s executive officers and other key employees and consultants,
and approve severance packages with cash and/or equity components for the
Corporation’s executive officers and other key employees.

 

2. Composition of the Committee

 

The Committee shall consist of not less than two directors each of whom shall
(i) be an independent director under the listing standards of The NASDAQ Stock
Market (“NASDAQ”), or any stock exchange or quotation system upon which the
Corporation’s common stock may be listed from time to time; (ii) be a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, of the U.S. Securities and Exchange
Commission (the “SEC”); (iii) be an “outside director” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended; and (iv) not
accept directly or indirectly any consulting, advisory or other compensatory fee
from the Corporation or a subsidiary thereof. Each appointed Committee member
shall be subject to annual reconfirmation and may be removed by the Board at any
time. The Board shall also consider whether the director is affiliated with the
Corporation, a subsidiary of the Corporation, or an affiliate of a subsidiary of
the Corporation to determine whether such affiliation would impair the
director’s judgment as a member of the Committee. The receipt of fees for
meeting attendance or awards of stock or stock options pursuant to the
Corporation’s equity compensation plans, by a director as part of his or her
compensation for service on the Board, shall not disqualify the director from
serving as a member of the Committee.

 

3. Committee Authority and Duties

 

In carrying out the purpose and authorities set forth above, the Committee
shall:

 

  A. Approved Compensation Packages. Understand all aspects of the compensation
packages it approves, including the maximum payment under such packages in the
event of retirement, termination with or without cause, and severance in
connection with a change in control of the Corporation;

 

 

 

 

  B. Executive Officer Compensation. Review and approve the corporate goals and
objectives relevant to the compensation of the Corporation’s Chief Executive
Officer (the “CEO”) and other executive officers, evaluate the officers’
performance in light of those goals and objectives, and set the officers’
compensation level based on this evaluation;         C. Significant Officer
Contracts/Compensation Arrangements. Review and approve significant employment
agreements, arrangements, or transactions with executive officers, including any
arrangements having any compensatory effect or purpose;         D. Director
Compensation. Review and recommend to the Board appropriate director
compensation programs for service as directors, committee chairmanships, and
committee members, consistent with any applicable requirements of the listing
standards for independent directors;         E. Compensation Policies and
Performance Review. Establish the overall compensation philosophy of the Company
and periodically assess the Corporation’s policies applicable to the
Corporation’s executive officers and directors, including the relationship of
corporate performance to executive compensation, and evaluate the performance of
the CEO and other executive officers against those corporate goals and
objectives, and, in connection with other responsibilities and duties herein,
recommend such compensation levels and structure to the full Board of Directors
for final approval;         F. Equity Plan Awards. Approve stock option grants
and other equity-based or incentive awards under any stock option or equity
incentive compensation plans adopted by the Corporation, and otherwise assist
the Board in administering awards, whether to employees or non-employees, under
these plans;         G. Evaluate Stock and Incentive Plans. Evaluate and make
recommendations to the Board concerning any stock option or equity incentive
compensation plans proposed for or adopted by the Corporation and make
recommendations to the Board with respect to incentive compensation plans and
equity-based plans;         H. Committee Report in Proxy Statement. Assist in
the preparation of and approve a report of the Committee for inclusion in the
Corporation’s proxy statement for each annual meeting of stockholders, in
accordance with the rules of the SEC and any requirements of NASDAQ;         I.
Review. Periodically review the operation of all of the Corporation’s employee
benefit plans, provided, however, that day-to-day administration of such plans,
including the preparation and filing of all government reports and the
preparation and delivery of all required employee materials and communications,
shall be performed by Corporation management;

 

2

 



 

  J. CD&A. If required under the rules of the SEC, review and approve the
Compensation Discussion and Analysis for annual disclosure to the shareholders;
        K. Access to Executives. Have full access to the Corporation’s
executives as necessary to carry out its responsibilities;         L. Other
Activities. Perform any other activities consistent with this Charter, the
Corporation’s By-laws and governing law, as the Committee or the Board deems
necessary or appropriate;         M. Review Charter. Review the Committee’s
Charter at least annually for adequacy and recommend any changes to the Board;  
      N. Self-Evaluation. Annually review the Committee’s own performance and
present a report to the Board of the performance evaluation of the Committee;
and         O. Report to Board. Report to the Board of Directors on the major
items covered at each Committee meeting.

 

4. Investigations and Studies; Outside Advisers

 

The Committee may conduct or authorize investigations into or studies of matters
within the Committee’s scope of responsibilities, and may, in its sole
discretion, retain or obtain the advice of a compensation consultant, legal
counsel or other adviser. The Committee shall be directly responsible for the
appointment, compensation and oversight of the work of any compensation
consultant, legal counsel or other adviser retained by the Committee, the
expense of which shall be borne by the Corporation. The Committee may select a
compensation consultant, legal counsel or other adviser to the Committee only
after taking into consideration all factors relevant to that person’s
independence from management, including the following:

 

  A. The provision of other services to the Corporation by the person that
employs the compensation consultant, legal counsel or other adviser;         B.
The amount of fees received from the Corporation by the person that employs the
compensation consultant, legal counsel or other adviser, as a percentage of the
total revenue of the person that employs the compensation consultant, legal
counsel or other adviser;         C. The policies and procedures of the person
that employs the compensation consultant, legal counsel or other adviser that
are designed to prevent conflicts of interest:         D. Any business or
personal relationship of the compensation consultant, legal counsel or other
adviser with a member of the Committee;         E. Any stock of the Corporation
owned by the compensation consultant, legal counsel or other adviser; and

 

3

 



 

  F. Any business or personal relationship of the compensation consultant, legal
counsel, other adviser or the person employing the adviser with an executive
officer of the Corporation.

 

The Committee shall conduct the independence assessment with respect to any
compensation consultant, legal counsel or other adviser that provides advice to
the Committee, other than: (i) in-house legal counsel; and (ii) any compensation
consultant, legal counsel or other adviser whose role is limited to the
following activities for which no disclosure would be required under Item
407(e)(3)(iii) of Regulation S-K: consulting on any broad-based plan that does
not discriminate in scope, terms, or operation, in favor of executive officers
or directors of the Corporation, and that is available generally to all salaried
employees; or providing information that either is not customized for the
Corporation or that is customized based on parameters that are not developed by
the compensation consultant, and about which the compensation consultant does
not provide advice.

 

Nothing herein requires a compensation consultant, legal counsel or other
compensation adviser to be independent, only that the Committee consider the
enumerated independence factors before selecting or receiving advice from a
compensation consultant, legal counsel or other compensation adviser. The
Committee may select or receive advice from any compensation consultant, legal
counsel or other compensation adviser it prefers, including ones that are not
independent, after considering the six independence factors outlined above.

 

Nothing herein shall be construed: (1) to require the Committee to implement or
act consistently with the advice or recommendations of the compensation
consultant, legal counsel or other adviser to the Committee; or (2) to affect
the ability or obligation of the Committee to exercise its own judgment in
fulfillment of its duties.

 

5. Compensation Committee Meetings

 

The Committee shall meet with the CEO at or near the start of each fiscal year
to discuss the goals and incentive compensation programs to be in effect for
such fiscal year and the performance targets triggering payout under those
programs. The Committee shall, by duly authorized resolution, establish any
incentive compensation programs to be in effect for the fiscal year for the
Corporation’s executive officers and other participants, including the
objectives to be attained and the procedures for determining the individual
awards payable under those programs. At or near the end of each fiscal year, the
Committee shall meet to review performance under those programs and award
bonuses thereunder. At that time the Committee shall also adjust base salary
levels in effect for the Corporation’s executive officers and review the overall
performance of the Corporation’s employee benefit plans. The CEO and members of
management may not be present during voting or deliberations on their
compensation.

 

The Committee shall also meet as and when necessary to act upon any other
matters within its jurisdiction under this Charter.

 

Minutes shall be kept of each meeting of the Committee.

 

4

 

